United States District Court
NORTHERN DISTRIC'I` OF TEXAS

nALLAs DIVISION
uNirsD s'rATas or AMBRICA §
§
v. § CAsE No. 3;is_CR-00297-s
§ ~
BAlLeY JANE HANCE (02) §

ORDER ACCEPTING REPORT AND RECOMMENDATION OF THE
UNITED S’I`ATES MAGISTRA'I`E JUDGE CONCERNING PLEA OF GUILTY

After reviewing all relevant matters of record, including the Notice Regarding Entry of a Plea of Gnilty, the Consent

of the defendant, and the Report and Recommendation Concerning Plea of Guilty of the United States Magistrate Judge,
and no objections thereto having been filed within fourteen days of service in accordance with 28 U.S.C. § 63 6(b)(l), the
undersigned District Judge is of the opinion that the Repoit and Recommendation of the Magistrate .iudge concerning the
Plea of Guilty is correct, and it is hereby accepted by the Court. Accordingiy, the Court accepts the plea of guilty, and
BAILEY JANE HANCE is hereby adjudged guilty of 18 U.S.C. § 1952(a)(3) and (A); Use of a Facility of Interstate
Commerce in Aid of a Racketeering Enterprise. Sentence will be imposed in accordance with the Court's scheduling

order.

H

l:i

sloNEo this 55 fd§“y”arnprn, 2019.

The defendant is ordered to remain in custody.

The Coult adopts the findings of the United States Magistrate Judge by clear and convincing evidence that the defendant is not
iii<ely to flee or pose a danger to any other person or the community if released and should therefore be released under § 3 l 42(i))
or (c).

Upon motion, this matter shall be set for hearing before the United States Magistrate Jndge who set the conditions of release
for determination, by clear and convincing evidence, of whether the defendant is iil<eiy to tice or pose a danger to any other
person or the community if released under § 3142(b) or (c).

The defendant is ordered detained pursuant to iS U.S.C. § 3143(a)(2). The defendant shali seif-surrender to the United States
Marshai no later than .

 

The defendant is not ordered detained pursuant to i8 U.S.C. § 3143(a)(2) because the Court finds

l:i There is a substantial likeiihood that a motion for acquittal or new trial will be granted, or
l:i The Government has recommended that no sentence of imprisonment be imposed, and
E This matter shali be set for hearing before the United States Magistrate Judge who set the conditions of reiease for

determination, by ciear and convincing evidence, of whether the defendant is likely to flee or pose a danger to any
other person or the community if released under § 3142(b) or (c).

The defendant is not ordered detained pursuant to lS U.S.C. § 3143(a)(2) because the defendant has fried a motion alleging
that there are exceptionai circumstances under § 3145(c) why he/she should not be detained under § 3¥43(21)(2). This matter
shail be set for hearing before the United States Magistrate lodge who set the conditions of release for determination of whether
it has been clearly shown that there are exceptional circumstances under § 3145(c) why the defendant shouid not be detained
under § 3 i 43(a)(2), and whether it has been shown by clear and convincing evidence that the defendant is likely to tice or pose
a danger to any other person or the community if released under § 3 t42(b) or (c).

/i/acca/QWW

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 

 

 

